Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Tokoro (US 6,609,822), discloses a method for adjusting a rate of a timepiece comprising: placing a movement including a balance/balance spring resonator inside a timepiece case; measuring a rate of the timepiece; determining a correction value to be applied to a balance inertia to obtain a desired rate; altering the balance inertia according to the correction value by adding material to the balance (Claim 1; Figs. 1-6). Tokoro does not disclose placing a movement including a balance/balance spring resonator inside a timepiece case without a back cover or without a whole of the back cover and altering the balance inertia according to the correction value by adding material to the balance by fitting the movement into the case without the back cover or without the whole of the back cover. The prior art of record does not disclose nor render obvious these steps in combination with the other claimed limitations and thus the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/Ryan J. Walters/             Primary Examiner, Art Unit 3726